Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instance application claims priority to the European Patent Application No. 18167223.9, filed 4/13/2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/12/2022 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
When possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. 

Claims 3-7 contain the trademark/trade name for example REAX 88B.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe certain dispersants and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 13-15 are merely a product claim with intended use language. Claim 1 is a product claim drawn to an insecticidal composition and the intended use language found in claim 13 and 15 does not add further limitations nor does it provide any structural differences from claim 1. Claim 14 is a product claim that does not further limit what is claimed in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Himmler et al (US 2019/0202837 A1, PCT Filed Date 2017-07-31). in view of Popp et al. (WO 2014 187846 A1), Stark et al (WO 2015 034359 A2)

Himmler teaches formula XI (Formula I in this application) wherein R8-R12 are independently hydrogen, methyl, ethyl, phenyl, fluoroalkyl having one or 2 carbon atoms and one to halogen. (claim 1).
Himmler does not teach Formula XI to be used in an insecticide composition but does teach that such compounds can be used as insecticides (page 1, paragraph [0001]). 
Popp et al. teaches pesticide compositions comprising tetramic acid derivatives similar to those taught by Himmler, see claim 1, for example. Popp et al teaches suspension concentrate formulations such as water-soluble granules (page 2, line 14). In some embodiments, Popp teaches alkaline metal bases and hydroxides of copper, iron, lithium, sodium, potassium to be included (page 13, line 7). In other embodiments, one or more wetting agents such as naphthalene sulphonates (page 30, line 30, page 33, line 15), fillers such as kaolin (page 24, line 18), and other active ingredients and adjuvants (page 29, lines 1-8).
Popp et al does not teach compositions to include specific dispersants such as REAX 88B (kraft lignin). 
Stark et al teaches antifungal compositions wherein some embodiments to include insecticides (page 30, line 27). Stark et al teaches some embodiments to include a dispersant such as Morwet D425 or lignin sulphonate (page 36, line 29). Stark further teaches that a preferred lignin compound is selected from Kraft lignin, organosolv lignin and/or lignosulfonate (page 12, line 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Formula (XI) taught in Himmler with metal, hydroxide bases, wetting agents, fillers, and other active ingredients and adjuvants taught in Popp et al. with dispersants such as Morwet D425, lignosulfonate, kraft lignin taught in Stark to arrive at the claimed invention. The claimed invention combines conventional ingredients in a conventional insecticide composition to make an effective insecticide.

Regarding claim 2, a composition consisting of alkali metal hydroxides was taught and discussed above in claim 1.

Regarding claim 3, a composition consisting of a dispersant was taught and discussed above in claim 1.

Regarding claim 4, compositions comprising Formula (XI), base components such as KOH, dispersants such as lignosulfonates, REAX 88B, wetting agent, filler, and further active ingredients and adjuvants were taught and discussed above in claim 1. 

Regarding claim 5, compositions comprising Formula (XI), base components such as KOH, dispersants such as lignosulfonates, REAX 88B, wetting agent such as naphthalenesulfonates, filler, and further active ingredients and adjuvants are taught and discussed above in claim 1.

Regarding claim 6, compositions comprising formula (XI), base components such as KOH, dispersants such as REAX 88B, wetting agents such as naphthalenesulfonates, Morwet, fillers, and further active ingredients and adjuvants are taught and discussed above in claim 1.

Regarding claim 7, compositions comprising formula (XI), base components such as KOH, dispersants such as REAX 88B, wetting agents such as naphthalenesulfonates, Morwet, fillers, and further active ingredients and adjuvants are taught and discussed above in claim 1.

Regarding claims 10-11, Popp et al teaches similar tetramic acid derivatives in insecticidal compositions. In one embodiment, the amount of tetramic acid derivative in a composition is 0.5-90% by weight (page 28, line 14). An overlap exists between the weight % of this application and what is taught in Popp et al.
Basic salt is included in insecticidal compositions to neutralize tetramic acid derivatives.
Dispersant and wetting agents are included in insecticidal compositions to prevent clumping and reduce surface tension.
Fillers are included in insecticidal compositions to dilute and/or carry the active ingredient.
Further active ingredients and adjuvants are included in insecticidal compositions to improve the efficacy of such compositions.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Himmler et al (US 2019/0202837 A1, PCT Filed Date 2017-07-31). in view of Popp et al. (WO 2014/187846 A1), Stark et al (WO 2015 034359 A2) in further view of Bristow (WO 2013/159731 A1).
Teachings of Himmler, Popp, and Stark are discussed above in claim 1.
Bristow teaches agrochemical compositions for reducing agrochemical residues. Compositions contain dicamba, a sulfonamide herbicide free acid, and a solid base such as KOH (page 3, line 10). In some embodiments, agrochemical composition is in the form of water-soluble granule (page 3, line 6). The agrochemical composition significantly reduces the residues of herbicidal active ingredients, an advantage provided by a solid base (page 4, line 10). Bristow further teaches some embodiments to have the weight ratio of solid base to herbicide component to be from 1:90 to 90:1; the solid base is present in an amount of at least 1% of the total weight of the agrochemical composition (page 3, line 23). 
The molar ratios claimed in claim 8 and 9 are expected to contain an amount of base of at least 1% of the total weight of the insecticidal composition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added what was taught and discussed above in claim 1 with a base component of at least 1% of the total weight of the composition to provide a composition that reduces the residues of active ingredients as taught by Bristow.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Himmler et al (US 2019/0202837 A1, PCT Filed Date 2017-07-31). in view of Popp et al. (WO 2014 187846 A1), Stark et al (WO 2015/034359 A2) and in further view of Wilson et al (WO 2010/126583 A1).
Compositions according to claim 1 are taught and discussed above in claim 1.
References do not teach spray drying insecticide compositions
Wilson et al. teaches pesticide compositions exhibiting enhanced activity. The method of spray drying the liquid composition to provide a solid composition with enhanced pesticidal activity is taught by Wilson et al. (page 3, lines 10-18, page 4 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added what was taught and discussed above in claim 1 with the spray drying method taught in Wilson et al to arrive at the current invention. The claimed invention combines conventional ingredients in a conventional insecticide composition with conventional method such as spray drying to make an effective insecticide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 17/046477. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim solid composition of formula (I) in the form of water-dispersible granules comprising identical components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571)272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615